   HEATHER E. WILLIAMS, #122664
 1 Federal Defender

 2 LINDA C. ALLISON, #179741
   Assistant Federal Defender
 3 REBECCA GENONI
   Certified Student Attorney
 4 Designated Counsel for Service
   801 I Street, 3rd Floor
 5 Sacramento, CA 95814
   TEL: 916-498-5700 FAX: 916-498-5710
 6
   Attorneys for Defendant
 7 ERIC A. HAMSTAD

 8

 9                                    UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-175-CKD
13                       Plaintiff,                      STIPULATION AND ORDER TO CONTINUE
                                                         INITIAL APPEARANCE
14                          v.
                                                         DATE: December 13, 2018
15   ERIC A. HAMSTAD                                     TIME: 9:30 a.m.
                                                         JUDGE: Hon. Carolyn K. Delaney
16                       Defendant.
17

18          IT IS HEREBY STIPULATED between the parties through their respective counsel, Special

19 Assistant United States Attorney ERIC CHANG, and Assistant Federal Defender LINDA C. ALLISON

20 attorney for ERIC A. HAMSTAD, that the Court continue the initial appearance from December 13,

21 2018 to May 16, 2019 at 9:30 a.m.

22          The parties also agree that the ends of justice served by granting defendant’s request for a

23 continuance outweighs the best interest of the public and the defendant in a speedy trial, counsel needs

24 additional time to review discovery and discuss the plea negotiations with her client, to conduct a further

25 investigation and discuss plea negotiations with the government.

26 / / /

27 / / /

28 / / /

                                                         1
 1          Mr. Hamstad is charged with 36 C.F.R. § 1.218(b)(11) – Disorderly Conduct, a Class B

 2 Misdemeanor. He is currently enrolled in the VA Palo Alto Healthcare System in a one-step, 90 day

 3 residential treatment program. Once Mr. Hamstad completes this program, he will go into an HVRP

 4 residential program. Allowing additional time to resolve this matter at the initial appearance would

 5 benefit the defendant because he will be obtaining the treatment he needs, and will only have to obtain

 6 the necessary transportation once.

 7          Accordingly, the parties jointly request that a new initial appearance date be set for May 16,

 8 2019 at 9:30 a.m.

 9

10

11 DATED: December 10, 2018                                      Respectfully submitted,

12                                                               HEATHER WILLIAMS
                                                                 Federal Defender
13

14                                                               /s/ Linda Allison
                                                                 LINDA ALLISON
15                                                               Assistant to the Federal Defender
                                                                 Attorneys for Defendant
16                                                               ERIC A. HAMSTAD
17

18 Dated: December 10, 2018                                      McGREGOR W. SCOTT
                                                                 United States Attorney
19
                                                                 /s/ Linda C. Allison for ___
20                                                               ERIC CHANG
                                                                 Special Assistant United States Attorney
21

22

23

24

25

26

27

28

                                                         2
                                                           ORDER
 1

 2          The Court, having received, read, and considered the stipulation of the parties, and good cause
 3 appearing therefrom, adopts the stipulation of the parties in its entirety as its order. It is further ordered

 4 that the initial appearance on December 13, 2018 shall be vacated and set for May 16, 2019 at 9:30 a.m.

 5

 6

 7 Dated: December 11, 2018

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           3
